IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 275A16

                            Filed 29 September 2017

COLLEEN BLONDELL

            v.
SHAKIL AHMED, SHABANA AHMED, MICHAEL FEKETE, and SUSAN
ELIZABETH FEKETE



     Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 786 S.E.2d 405 (2016), reversing and

remanding an order allowing summary judgment entered on 12 January 2015 by

Judge Howard E. Manning, Jr. in Superior Court, Wake County. Heard in the

Supreme Court on 30 August 2017.


     Martin & Gifford, PLLC, by William H. Gifford, Jr., for plaintiff-appellee.

     Jordan Price Wall Gray Jones & Carlton, PLLC, by J. Matthew Waters and
     Lori P. Jones, for defendant-appellants Shakil and Shabana Ahmed.


     PER CURIAM.


     AFFIRMED.